Case 1:18-cv-24472-JEM Document 45 Entered on FLSD Docket 09/04/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-CV-24586-PCH
CASE NO. 18-CV-24472-JEM
ALEXANDER JOHNSON,

Plaintiff,
Vv.

OCARIS MANAGEMENT GROUP INC
d/b/a U-GAS EAST FLAGER,

Defendant.

 

ALEXANDER JOHNSON,
Plaintiff,
V.
27TH AVENUE CARAF, INC. d/b/a Caraf Oil,

Defendant.
/

 

ORDER VACATING DISMISSAL OF THIS ACTION
THIS CAUSE is before the Court on Plaintiff, Alexander Johnson’s, and his attorney,
Scott R. Dinin’s respective motions for a partial stay, [ECF Nos. 87-88], of this Court’s Order
Imposing Sanctions, which also dismissed this cause, [ECF No. 86]. In view of these motions, the
Court believes that the Court should retain jurisdiction in order to perform additional judicial labor
before an appeal. Therefore, the portion of the Order Imposing Sanctions which dismisses this

cause is vacated and the Court retains jurisdiction for further proceedings.

DONE and ORDERED in Chambers in Miami, Florida on. mber 4, 2019.

  
 
 

 

Paul C. Huck
United States District Judge
Case 1:18-cv-24472-JEM Document 45 Entered on FLSD Docket 09/04/2019 Page 2 of 2

Copies furnished to:
All Counsel of Record
